DETAILED ACTION
PART III REASONS FOR ALLOWANCE
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. The prior art of record not teaching or suggesting the claimed invention as recited by pending claims. Claims 1-13 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 

                                                   
2.          The following is an examiner's statement of reasons for allowance: 
     The prior art of record teaches of communicating between a portable device and a transmitting 
device such as a camera. Prior art of record such as Nakajima ‘613 teaches the ability to update 
information form a capturing device to a portable device. However the prior art of record does not 
teach or suggest within a single reference or in a combination communication system (method or 
computer program)  to cause a first communicator to transmit a polling request to a first transmission 
terminal at a start timing of a cycle included in two or more consecutive cycles, a first control circuit is 
configured to cause the first communicator to receive the response data within a transmission cycle, 
the transmission cycle being a cycle in which the polling request is transmitted, the first control circuit 
is configured to cause the first communicator to stop  transmission of the polling request in a cycle 
following the transmission cycle and is configured to wait for reception of the response data in a case 
in which reception of the response data is not completed in the transmission cycle, and the first 
control circuit is configured to cause the first communicator to transmit the polling request to the first 
transmission terminal at a start timing of a cycle following another cycle in which reception of the 
response data is completed, as recited by the independent claims. 
 



   Any comments considered necessary by Applicant must be submitted no later than 
the payment of the Issue Fee, and to avoid processing delays, should preferably accompany the Issue Fee. such submissions should be clearly labeled "comments on 
statement of Reasons for Allowance".   

3.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

   Yamashiro et al. (2015/0381919) teaches a system for saving exterior image and to share and sharing it with a mobile terminal.
   
   Venkob et al. (2011/0051661) teaches methods and apparatus to avoid station transmission of duplicate event based on polled acknowledgements.
 
     De Rosa et al. (9,270,847) teaches a system and method for sharing photographic content.
    
   
4.  Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-

7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 

PM. The fax phone number for this group is (571) 273-8300.
      

 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Benny Tieu can be reached on (571) 272-7490 The fax 

phone number for the organization where this application or proceeding is assigned is 

571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 



information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.


/Gabriel I Garcia/
Primary Examiner, Art Unit 2676
Gabriel I. Garcia
Primary Examiner
August 14, 2021